On April 10, 1992, the Defendant was sentenced to a term of four (4) years from Criminal Possession of Dangerous Drugs. Credit is given for 18 days time served. Surcharge $20. Fine $1,000. If said sums are not paid by the time defendant is granted parole, she shall be detained at said prison at the rate of $25 per day until the total is satisfied, and she shall not be paroled out of state until said sums are paid or time served therefor.
On July 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Bill Frazier, Attorney at Law from Big Timber, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Mr. Frazier, Attorney from Big Timber for his assistance to the defendant and to this Court.